Name: Commission Regulation (EC) No 2064/98 of 28 September 1998 amending Regulation (EC) No 2533/97 laying down detailed rules for the application of the specific measures for the smaller Aegean islands with regard to the specific arrangements for the supply of dried fodder
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  regions of EU Member States;  trade;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities 29. 9. 98L 264/48 COMMISSION REGULATION (EC) No 2064/98 of 28 September 1998 amending Regulation (EC) No 2533/97 laying down detailed rules for the applica- tion of the specific measures for the smaller Aegean islands with regard to the specific arrangements for the supply of dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products (1), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2958/93 (3), as last amended by Regulation (EC) No 1802/95 (4), lays down detailed rules for the application of Regulation (EEC) No 2019/93 as regards the specific arrangements for the supply of certain agricultural products and, pursuant to Article 3 of Regulation (EEC) No 2019/93, the level of aid granted for that supply; Whereas the forecast supply balances for the supply of the smaller Aegean islands with dried fodder from the rest of the Community were established for 1998 by Commis- sion Regulation (EC) No 2533/97 (5); whereas, pursuant to Article 2 of Regulation (EEC) No 2019/93, the forecast supply balances should be amended in order to meet the needs of that region; whereas this measure should enter into force forthwith; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Committee of the relevant management committees, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EC) No 2533/97 are hereby replaced by Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 184, 27. 7. 1993, p. 1. (2) OJ L 248, 14. 10. 1995, p. 39. (3) OJ L 267, 28. 10. 1993, p. 4. (4) OJ L 174, 26. 7. 1995, p. 27. (5) OJ L 346, 17. 12. 1997, p. 73. EN Official Journal of the European Communities29. 9. 98 L 264/49 ANNEX I ANNEX I Forecast supply balance for the smaller islands belonging to group A (tonnes) Description CN code Quantityfor 1998 Artificially dried, heat-dried and otherwise dried lucerne and fodder 1214 10 00 1214 90 91 1214 90 99 1 000' ANNEX II ANNEX II Forecast supply balance for the smaller islands belonging to group B (tonnes) Description CN code Quantityfor 1998 Artificially dried, heat-dried and otherwise dried lucerne and fodder 1214 10 00 1214 90 91 1214 90 99 5 000'